Ross, J.
Section 16 of article xii. of the present Constitution of the State, reads: “A corporation or association may be sued in the county where the contract is made, or is to be performed, or where the obligation or liability arises, or the breach occurs, or in the county where the principal place of business of such corporation is situated, subject to the power of the court to change the place of trial as in other cases.”
The defendant is a corporation, having its principal place of *210business in the city and county of San Francisco, and was sued by the plaintiff in the county of Santa Clara, to recover damages for injuries alleged to have been inflicted upon him by defendant on the 10th of July, 1883, in the said county of Santa Clara.
Defendant claims the right to have the action tried in the county where it has its principal place of business, and a motion to that end having been denied by the court below, the appeal is from the order of refusal. It is urged that the provisions of the constitution quoted apply exclusively to matters of contract, and have no application to actions of tort. We do not think the language employed admits of such restriction. And that none such was intended by the framers of the instrument, plainly appears from the proceedings of the Constitutional Convention at the time the section in question was adopted. (Yol. 1, pp. 452 -3-)
Nor are we able to see wherein the provision of the State Constitution in question conflicts with the provision of the fourteenth amendment to the Constitution of the United States.
Order affirmed.
Myrick, J., Sharpstein, J., Morrison, C.J., and McKee. J., concurred.
Thornton, J., concurred in the judgment.
Rehearing denied.